DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 4 & 14-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II and Species I-V, as set forth in the Office action mailed on 06/21/2021, is hereby withdrawn and Claims 4 & 14-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Oath/Declaration
The declaration submitted by Applicant on 07/13/2022 is persuasive to overcome the remaining 112 rejections in Claims 8, 15, 16 & 18.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C.A. Schlect on 07/13/2022.
The application has been amended as follows:
Claim 8 should read -- The system of claim 1, wherein the system has a resonance frequency, and when the system is [[on]] in resonance, an input force is in phase with the velocity of each of the two masses.—
Claim 14 should read -- A method for evacuating a chamber, comprising operating [[a]] the system of claim 1 in fluid communication with the chamber.--
Claim 16 should read -- The system of claim 14, wherein the system has a resonance frequency, and when the system is [[on]] in resonance, an input force is in phase with the velocity of each of the two masses.—
Claim 17 should read --A method for compressing air, comprising operating [[a]] the system of claim 1.--
Claim 18 should read -- The system of claim 17, wherein the system has a resonance frequency, and when the system is [[on]] in resonance, an input force is in phase with the velocity of each of the two masses.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches voice coil pumps similar to the pump claim in Claim 1, but does not teach “each of the at least one pair of pumps comprises a pump head, piston” in combination with the rest of the claim.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Lucon (2016/0236162).  However, Lucon only describes “a vibratory flap or a moveable flap disposed at the opening defined by the guide shaft 191 to operate as a pump (Paragraph 0046)”.  Dainez (An adaptive resonant controller applied to a linear resonant compressor - Applicant submitted NPL) teaches a voice coil pump with a pump head and piston.  However, Lucon teaches “a vibratory flap or a moveable flap disposed at the opening defined by the guide shaft 191 to operate as a pump for circulating the air flow 200 (Paragraph 0046)”.  The “air flow 200 is configured to travel along a flow path collectively defined by the bobbin 160, the magnet stack 190 and the magnet housing 180 to help reduce the operating temperature of the voice coil actuator (i.e., to cool the electrical conductor 170 of the voice coil actuator) when the system 100 is operating (Paragraph 0046).”  As such, using the pump head and piston, as taught by Dainez, would prevent the cooling effect provided by the pump in Lucon, rendering the Lucon system inoperable as designed.  Therefore, it would not be obvious to one of ordinary skill in the art to modify Lucon without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 3-6, 8, 9 & 13-19 depend on Claim 1, so are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746  

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746